t c summary opinion united_states tax_court john mark ferm and brenda kay ferm petitioners v commissioner of internal revenue respondent docket no 19107-13s filed date john mark ferm and brenda kay ferm pro sese jeremy j eggerth and john c schmittdiel for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a federal_income_tax deficiency of dollar_figure for petitioners’ taxable_year after they filed an amended_return after concessions by respondent the only issue remaining is whether petitioners are entitled to an american opportunity_credit in an amount greater than that allowed by respondent background some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners who are married to each other resided in minnesota when they filed the petition petitioner wife’s daughter h a graduated from high school in date and subsequently enrolled in north hennepin community college she began the notice_of_deficiency disallowed a dependency_exemption deduction for petitioner husband’s minor child e f after trial respondent conceded this issue in his status report the notice_of_deficiency also disallowed petitioners’ claimed child_tax_credit as a computational adjustment on the basis of respondent’s disallowance of the dependency_exemption deduction although respondent’s status report does not mention the child_tax_credit the court assumes that respondent no longer disputes the credit as a result of respondent’s concession of the dependency_exemption deduction classes in the fall semester for the spring semester which began in early january h a ’s account statement from the college shows charges for the following item resident tuition parking student life fee technology fee mscsa professional development occ professional course fees amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the statement also shows that three payments were made toward the spring charges dollar_figure received on date dollar_figure received on date and dollar_figure received on date petitioners made these payments on h a ’s behalf by taking distributions from their qualified_tuition_program account also known as a sec_529 plan account and then remitting payments to the college with a debit credit card petitioners who are cash_method taxpayers timely filed a joint form_1040 u s individual_income_tax_return for taxable_year on date respondent received from petitioners a form 1040x amended u s individual_income_tax_return for the taxable_year reflecting adjustments made as a result of respondent’s examination on their form 1040x petitioners claimed an american opportunity_credit of dollar_figure for h a ’s education expenses on date respondent sent petitioners a notice_of_deficiency disallowing the american opportunity_credit for lack of payment verification on date petitioners timely filed a petition in this court disputing respondent’s disallowance of the credit at trial respondent conceded dollar_figure of the claimed credit the remaining amount is in dispute discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the of the dollar_figure dollar_figure was claimed as a refundable_credit and dollar_figure was claimed as a nonrefundable credit see sec_25a on the original return petitioners claimed education credits associated with petitioner husband’s child j f petitioners then amended their return removing the dependency_exemption deduction and the education credits associated with j f as a result of respondent’s examination the remaining american opportunity_credit is attributable solely to h a ’s education expenses taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and the taxpayer satisfies the requirements of sec_7491 sec_7491 petitioners do not contend that sec_7491 applies and the record does not permit us to conclude that they satisfied the sec_7491 requirements accordingly the burden_of_proof does not shift to respondent ii american opportunity_credit for sec_25a permits qualified taxpayers an american opportunity_credit of of qualified_tuition_and_related_expenses that the taxpayer ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the american opportunity_credit is a modified version of the hope scholarship credit in effect for taxable years to see sec_25a the credit is available only to taxpayers who paid qualified expenses related to education furnished to eligible students see sec_25a i eligible students in addition to other requirements should have been enrolled at an eligible_educational_institution in a program leading toward a postsecondary degree certificate or other recognized postsecondary educational credential see sec_1_25a-3 income_tax regs further the credit is limited to taxpayers whose modified_adjusted_gross_income falls below a certain threshold see sec_25a respondent does not dispute that h a is an eligible_student or that continued paid during the taxable_year for education furnished during any academic period beginning in that taxable_year up to dollar_figure plus of so much of qualified_tuition_and_related_expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the statute defines qualified_tuition_and_related_expenses to include tuition and fees at an eligible_educational_institution that the taxpayer the taxpayer’s spouse or the taxpayer’s dependent attends as well as course materials sec_25a i the credit cannot be applied to expenses involving sports_games_or_hobbies unless this education is part of the student’s degree program sec_25a moreover student activity fees athletic fees insurance expenses and other expenses not related to an academic course of instruction are not creditable expenses unless the fees are a required condition of the student’s attendance or enrollment and are not inherently_personal sec_25a sec_1_25a-2 income_tax regs stating that personal expenses such as insurance and medical costs are not qualified even if the fee must be paid to the educational_institution as a requisite of enrollment or attendance although petitioners have provided sufficient evidence to show that they paid the charges from north hennepin community college for h a ’s benefit continued petitioners meet the income threshold respondent disallowed all but dollar_figure of the claimed credit associated with these expenses respondent contends that petitioners paid dollar_figure of the charges in the taxable_year and not all of the charges were qualified_tuition_and_related_expenses generally the american opportunity_credit is allowed only when payment is made in the same year that the academic period begins sec_1_25a-5 income_tax regs for cash_method taxpayers such as petitioners qualified_education_expenses are treated as paid in the year in which the expenses are actually paid id sec_25a contemplates the scenario where as here a taxpayer prepays qualified_tuition_and_related_expenses during one taxable_year for an academic period that begins during the first three months of the following taxable_year in that instance sec_25a provides that the academic period is treated as beginning during the taxable_year in which payment was made this provision therefore requires taxpayers to claim the credit with respect to the taxable_year that the expenses were paid when the academic period begins in january february or march of the following year see sec_1_25a-3 sec_1 25a- e i income_tax regs this assumes the taxable_year follows the calendar_year see sec_1 25a- e i income_tax regs the regulations provide an example of this principle in date taxpayer a a calendar_year taxpayer pays college z dollar_figure in qualified_tuition_and_related_expenses to attend classes during the spring semester which begins in date taxpayer a may claim an education tax_credit only in for payments made in for the spring semester sec_1 25a- e ii income_tax regs emphasis added see also sec_1_25a-3 income_tax regs respondent does not dispute that petitioners paid qualified_tuition_and_related_expenses on date for the academic period beginning date petitioners were therefore entitled to an american opportunity_credit with respect to this payment if at all for taxable_year see sec_25a sec_1_25a-5 income_tax regs neither the statute nor the regulations permit a cash_method taxpayer an american opportunity_credit with respect to a year other than the taxable_year in which the payment was actually made accordingly petitioners are not entitled to a credit for taxable_year with respect to the date payment of dollar_figure petitioners made two payments in taxable_year a payment of dollar_figure received on date and a payment of dollar_figure received on date respondent concedes that petitioners are entitled to a credit of dollar_figure with respect to these payments the remaining dollar_figure is in dispute respondent disallowed this amount as purportedly not paid toward qualified_tuition_and_related_expenses the account statement from north hennepin community college shows charges for parking a student life fee a technology fee mscsa and professional development occ professional course fees as8 well as tuition charges petitioners’ payments were not allocated among the charges petitioners have not shown that those fees were necessary for enrollment or attendance at north hennepin community college or that the payments were applied solely to qualified_tuition_and_related_expenses see sec_25a sec_1_25a-2 and income_tax regs see also rule a welch v helvering u s pincite accordingly petitioners are not entitled to an american opportunity_credit for the taxable_year in an amount greater than the amount respondent allowed we realize that the statutory requirements may seem to work a harsh result in a case such as this where a four-day delay in making the date payment would have engendered a different result however the court must apply the statute as written and follow the accompanying regulations when consistent therewith 87_tc_1412 we the record does not indicate what mscsa or professional development occ stands for have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect respondent’s concessions and the foregoing decision will be entered under rule
